Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
1.	Receipt of Applicants’ Response, filed 15 March 2022, is acknowledged.  Claims 19 and 20 are added, and no claims are amended.  Accordingly, claims 1 – 20 are available for active consideration.
Claim Objections 
Claim 20 recites a limitation directed to “said excipients [recited in claim 19] contained extra-granular comprise . . ..”  The Examiner would suggest, for clarity and grammatical correctness, Applicants amend the claim to recite “said excipients contained extragranularly comprise . . ..”
REJECTIONS MAINTAINED AND MADE AGAIN  
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The rejection of claims 1 – 5 and 8 – 20 pursuant to 35 U.S.C. § 103, as being obvious over WO 2016/024249 A1 to Sangwan, S., et al., claiming priority to 14 August 2014, identified on the Information Disclosure Statement (IDS) filed 23 January 2020, cite no. 1 (FOR) (“Sangwan WO ‘249”), in view of US 2008/0021037 A1 to Beylin, V., et al., claiming priority to 11 July 2003 (“Beylin ‘037”), and US 2018/0207100 A1 to Ibrahim, F., et al., claiming priority to 4 June 2015 (“Ibrahim ‘100”), is hereby maintained and, in the case of new claims 19 and 20, made again.

The Invention As Claimed 
	Applicants claim a pharmaceutical granulate composition comprising a therapeutically effective dose of crystalline palbociclib free base, and one or more pharmaceutically acceptable excipients, wherein the palbociclib crystals are needles with a surface area between 6 and 15 m2/g, and a particle size distribution d(0.9) between 5 and 50 µm, wherein the crystalline palbociclib is polymorph Form A, wherein the composition comprises one or more dissolution modulating agents, wherein the one or more dissolution modulating agents is a disintegrant in an amount of from 2% to 4% wgt based on the total weight of the composition, a binder, or a combination of both, wherein the disintegrant is added intragranularly and extragranularly, wherein the disintegrant is sodium starch glycolate, wherein the binder is co-povidone or hydroxypropyl methylcellulose, wherein the amount of binder ranges from 3 - 10% wgt based on the total weight of the composition, wherein the composition further comprises 40 to 80% diluents by weight based on the total weight of the composition, wherein the composition comprises a therapeutically effective dose of palbociclib in an amount of from 25 to 35% wgt, microcrystalline cellulose, or pregelatinized starch, or a mixture thereof, in an amount of from 30 to 50% wgt, lactose in an amount of from 12 to 30% wgt, sodium starch glycolate in an amount of from 2 to 4% wgt, copovidone in an amount of from 3 to 10% wgt, and a lubricant and a glidant in an amount of from 0.05 to 5% wgt, wherein the composition is prepared by a dry granulation process, wherein the pharmaceutical composition is in the form of a capsule, wherein the one or more dissolution modulating agents comprise sodium starch glycolate, and wherein the composition is in a capsule.

The Teachings of the Cited Art 
	Sangwan WO ‘249 discloses crystalline forms of palbociclib and pharmaceutical compositions comprising same (see Abstract; see also p. 1, ll. 20 - 22), wherein the crystalline form of palbociclib has a specific surface area of about 3 m2/g to about 10 m2/g, and a particle size distribution with a D90 value of about 15 to 50 µm (see p. 13, ll. 1 -9; cf. claim 1), wherein the pharmaceutical compositions comprise a crystalline form of palbociclib and one or more pharmaceutically acceptable carriers, diluents or excipients (see p. 19, ll. 9 – 12; cf. claim 1), and wherein the crystals of palbociclib are in the form of needles (see FIG. 20; cf. claim 1).  The reference does not disclose a palbociclib composition comprising the crystalline polymorph Form A of palbociclib free base, or a palbociclib formulation in granulated form, wherein the composition comprises sodium starch glycolate at a loading of 2 – 4% wgt, or copovidone or hydroxypropyl methylcellulose, at 3 – 10% wgt, or pharmaceutical dosage forms comprising palbociclib in a capsule, or compositions comprising 40 – 80% wgt of diluents, or compositions comprising a lubricant and a glidant at 0.or to 5% wgt.  The teachings of Beylin ‘037 and Ibrahim ‘100 remedy those deficiencies.
Beylin ‘037 discloses polymorphs of the isethionate salt of 6-acetyl-8-cyclopentyl-5-methyl-2-(5-piperazin-l-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-one, which is a selective cyclin-dependent kinase 4 (CDK4) inhibitor useful for treating inflammation and cell proliferative diseases such as cancer and restenosis (see Abstract), wherein the active ingredient, in salt form, is represented by Formula 2 (see ¶[0014]), wherein the isethionate salt can exist as one or more polymorphs, including Form A, Form B, and Form D (see ¶[0015]), wherein polymorph Form A is characterized by a powder X-ray diffraction pattern having peaks at 2Θ values of about 8.7, 13.5, and 17.6 (see ¶[0016]; see also FIG. 1), wherein Table 2 lists significant PXRD peaks (i.e., those exhibiting peak height to noise ratio greater than 3.5.) for monoisethionate polymorphs A, B, and D (see ¶[0053]), wherein, of the disclosed active compounds, only the free base, the mono-isethionate salt, and the mono-tosylate salt exhibit less than a 2% change in mass when exposed to humidity levels ranging from 10 to 90% relative humidity at 25° C (see ¶[0067]), wherein the disclosed compounds may be administered alone, or in combination with other drugs, and will generally be administered as a formulation in association with one or more pharmaceutically acceptable excipients (see ¶[0082]), wherein the compounds can be administered orally (see ¶[0083]), wherein formulations suitable for oral administration include solid formulations such as tablets, capsules containing particulates, liquids, or powders, lozenges (including liquid-filled), chews, multi- and nano-particulates, gels, solid solution, liposome, films (including mucoadhesive ), ovules, sprays and liquid formulations (see ¶[0084]), and wherein tablet blends may be directly compressed to form tablets, or blends, or portions of blends, may alternatively be wet-, dry-, or melt-granulated, melt congealed, or extruded before tableting (see ¶[0090]).
	Ibrahim ‘100 discloses dosage forms of palbociclib (see Abstract), wherein the solubility of paclociclib is pH-dependent such that it is water-soluble at a pH in the range of 2.1 – 4.5 (see ¶[0005]), wherein the dosage forms comprise paclociclib, a water-soluble acid, and a pharmaceutically acceptable carrier (see ¶[0008]), wherein the palbociclib is the free base form (see ¶[0038]), wherein, in a preferred embodiment, the dosage forms comprise 10 to 35% wgt of palbociclib, about 10% wgt succinic acid, and a pharmaceutically acceptable carrier (see ¶[0022]), wherein the pharmaceutically acceptable carrier comprises one or more of pharmaceutically acceptable excipients, such as diluents, disintegrants, binders, lubricants, glidants and surface-active agents, the excipients incorporated into dosage forms either intragranually or extragranually (see ¶[0023]), wherein the carrier comprises at least one diluent, such as microcrystalline cellulose, or lactose monohydrate, among others, at about 50 to about 75% wgt of the dosage form (see ¶[0024]), wherein the lubricant, such as magnesium stearate and/or sodium stearyl fumarate, comprises from about 0.5 to about 10% wgt of the dosage forms, and is included intragranularly and/or extragranularly (see ¶[0025]), wherein the carrier comprises at least one disintegrant, such as sodium starch glycolate or crospovidone, at from about 1 to about 25% wgt (see ¶[0094]), wherein the presence of an acid in the solid dosage form in close contact with the drug increases solubilization by way of an interaction between palbociclib and the acid, providing an increased local concentration of the drug in solution following oral administration to a subject as compared to administration of palbociclib formulations lacking the water soluble
acid (see ¶[0066]), wherein the dosage forms include immediate release tablets and capsules, and controlled-release (CR) tablets and capsules (see ¶[0048]), wherein the dosage forms are prepared by dry granulation (see ¶[0062]; see also ¶¶[0081], [0104], [0107]), and wherein the dosage forms comprise binders, such as microcrystalline cellulose or hydroxypropyl methylcellulose, at about 0.2 to about 10% wgt of the dosage forms (see ¶[0095]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare pharmaceutical compositions comprising crystalline forms of palbociclib, wherein the palbociclib has a specific surface area of about 3 m2/g to about 10 m2/g, and crystals of paclociclib are in the form of needles, wherein the particles have a particle size distribution with a D90 value of about 15 to 50 µm, and wherein the pharmaceutical compositions comprise one or more pharmaceutically acceptable carriers, diluents or excipients, as well as crystalline palbociclib, as taught by Sangwan WO ‘249, wherein the palbociclib is the polymorph Form A, wherein the disclosed compounds may be administered orally alone, or in combination with other drugs, and excipients in capsule dosage forms containing particulates, and wherein tablet blends are dry-granulated, as taught by Beylin ‘037, wherein the dosage forms comprise paclociclib in free base form, wherein the dosage forms  comprise 10 to 35% wgt of palbociclib, wherein the carrier comprises one or more of pharmaceutically acceptable excipients, such as diluents, including microcrystalline cellulose, or lactose monohydrate, among others, at about 50 to about 75% wgt of the dosage form, lubricants, including magnesium stearate and/or sodium stearyl fumarate, at from about 0.5 to about 10% wgt of the dosage forms, disintegrants, such as sodium starch glycolate or crospovidone, at from about 1 to about 25% wgt, and binders, such as microcrystalline cellulose or hydroxypropyl methylcellulose, at about 0.2 to about 10% wgt, the excipients included intragranularly and/or extragranularly, as taught by Ibrahim ‘100.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the cited references directed to pharmaceutically acceptable excipients in solid dosage forms comprising crystalline palbociclib.  With respect to crystalline polymorph Form A, as taught by Beylin ‘037, the Examiner notes that the reference discloses three crystalline polymorphs, Form A, Form B, and Form D (see ¶[0015]).  In light of this teaching, it is the Examiner’s position that it would have been prima facie obvious to prepare compositions comprising any of the three crystalline polymorphs, including Form A, as claimed.  Furthermore, with respect to the paclociclib being in the free base form, the Examiner notes that Beylin ‘037, although disclosing both free base and salt forms of palbociclib, specifically teaches that only the free base, the mono-isethionate salt, and the mono-tosylate salt exhibit less than a 2% change in mass when exposed to humidity levels ranging from 10 to 90% relative humidity at 25° C (see ¶[0067]), thus indicating the stability of the free base form, and by the teachings of Ibrahim ‘100 to the effect that the presence of an acid in solid dosage forms in close contact with palbociclib free base increases solubilization of the drug by way of an interaction between palbociclib and the acid, providing an increased local concentration of the drug in solution following oral administration to a subject as compared to administration of palbociclib formulations lacking the water soluble form of palbociclib (see ¶[0066]).  
With respect to claims 11, 13, 14 and 17 - 20, the Examiner notes that these claims recite limitations directed to process steps used in the preparation of the composition of the invention.  It is the Examiner’s position that recitation of these limitations renders the claims product-by-process claims, wherein the recited process steps do not serve to distinguish the claimed invention from the prior art.  See MPEP § 2113:
Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	Further with respect to newly added claims 19 and 20, the Examiner notes that these claims ultimately depend from claim 14.  Furthermore, aside from the process steps recited in  claim 14, new claims 19 and 20 add no limitations that have not been considered in the above examination of claims 1 – 18.  For example, claim 19 recites limitations directed to excipients comprising a diluent (cf. claim 9), a binder (cf claims 3 and 6 - 8), and a disintegrant (cf. claims 3 – 5), and claim 20 recites limitations directed to extragranular excipients, such as microcrystalline cellulose (cf. claim 19), sodium starch glycolate (cf. claims 5, 10, 16), and copovidone (cf. claim 7).  Consequently, the patentability analysis applied in the above rejections of claims 1 – 18 applies equally to claims 19 and 20. 
With respect to claims 1, 3, 8 - 10, and 14, which claims recite limitations directed to quantitative ranges of loadings and/or properties of individual components, the Examiner notes that the cited references do not expressly disclose compositions with quantitative ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of loadings and/or properties of components of the dosage forms that significantly overlaps with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 5 and 8 – 20 would have been obvious within the meaning of 35 USC § 103.

Claims 6 and 7 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Sangwan WO ‘249, in view of Beylin ‘037 and Ibrahim ‘100, as applied to claims 1 – 5 and 8 – 20, and further in view of US 2015/0368365 A1 to Petermann, O., et al., claiming priority to 7 March 2013 (“Petermann ‘365”).

The Invention As Claimed 
	Applicants claim a pharmaceutical granulate composition comprising a therapeutically effective dose of crystalline palbociclib free base, and one or more pharmaceutically acceptable excipients, such as a binder, wherein the binder has a viscosity of 250 mPa, or less (in a 10% solution at 25°C).
The Teachings of the Cited art 
	The teachings of Sangwan WO ‘249, Beylin ‘037, and Ibrahim ‘100 are relied upon as set forth in the above rejection of claims 1 – 5 and 8 – 20.  The references do not expressly disclose binders, such as copovidone or hydroxypropyl methylcellulose, with a viscosity of 250 mPa, or less, in a 10% solution at 25° C.  The teachings of Petermann ‘365 remedy that deficiency.
Petermann ‘365 discloses cellulosic ethers, such as hydroxypropyl methylcellulose (see ¶[0017]), wherein esterified cellulose ethers have a viscosity of up to 19 mPa, measured as a 10 wgt % solution of the esterified cellulose ether in acetone at 20° C, wherein the low viscosity of the esterified cellulose ethers of the present invention is highly advantageous when a liquid composition comprising the esterified cellulose ether is used for preparing solid dispersions comprising an active ingredient and an esterified cellulose ether (see ¶[0037]), wherein the esterified cellulose ethers have a viscosity of from 1.20 to 2.33 mPa, measured as a 2.0 wgt% solution in water at 20° C (see ¶[0044]), and wherein the cellulosic ether is used to prepare a solid dispersion comprising at least one active ingredient, at least one esterified cellulose ether, and optionally one or more adjuvants, the solid dispersion is produced by removing the liquid diluent from the composition, the low viscosity of the esterified cellulose ether allows the incorporation of a high concentration of the esterified cellulose ether, and accordingly a high concentration of a drug, into the composition while still maintaining a reasonably low viscosity of the liquid composition (see ¶[0067]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare pharmaceutical compositions comprising crystalline forms of palbociclib, according to the teachings of Sangwan WO ‘249, Beylin ‘037,  and Ibrahim ‘100, wherein the binder is hydroxypropyl methylcellulose, with a viscosity of from 1.20 to 2.33 mPas, measured as a 2.0 wgt% solution in water at 20° C, or a viscosity of up to 19 mPas, measured as a 10 wgt % solution of the esterified cellulose ether in acetone at 20° C, as taught by Petermann ‘365.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Petermann ‘365 to the effect that such esters of cellulosic ethers produce solid dispersions that have a high loading capacity of active ingredient.
	With respect to the processes used to measure solution viscosity of the hydroxypropyl methylcellulose, the Examiner notes that the solution conditions are not exactly the same as those recited in claim 6 (10% aqueous solution at 25° C).  It is the Examiner’s position, however, that due to the low viscosities measured by either of the solution testing conditions taught in the reference, the disclosed esters of cellulosic ethers would necessarily exhibit solution viscosities that would at least overlap with the claimed range.  Further in this regard, the Examiner notes that the limitation in question is recited as “250 mPas or less,” which recitation one of ordinary skill in the art would recognize as being directed to low viscosity hydroxypropyl methylcelluloses, which the reference explicitly teaches.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 6 and 7 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ Remarks, and the Declaration of Marta Vivancos Martinez (the “Martinez Declaration”), filed 15 March 2022, but does not find them persuasive.  Applicants argue, for example, that “[t]he applied art fails to teach or suggest the claimed Palbociclib crystalline material. Further, the applied art fails to teach the formation of such Palbociclib into a granulate as required by the claims.”  The Examiner respectfully disagrees.
	As has been previously addressed, with respect to crystalline paclociclib, the above rejection cites to the teachings of Ibrahim ‘100 to the effect that compositions comprising paclociclib free base further comprising a water-soluble acid in order to maintain sufficient solubility leading to greater bioavailability, thus overcoming the potential disadvantages of using the free base form of paclociclib (in polymorph A), as addressed in Beylin ‘037.
	Applicants also address the teachings of the primary reference, Sangwan WO ‘249, in terms of the use of crystal polymorph A, and state that “Sangwan [WO ‘249] teaches nine new crystalline forms of Palbociclib free base, each of which is expressly not the previously known, and currently claimed, Form A (see Sangwan at page 1, line 17).  Any crystalline morphology described in Sangwan is not in the context of a Form A polymorph.”  The Examiner notes, however, that this deficiency in the teachings of the reference is admitted in the above rejection, and that the rejection cites to the disclosure of Beylin ‘037 for its teachings directed to polymorph form A of paclociclib.
	As to specific limitations recited in claim 1, the limitations directed to shapes of the paclociclib crystals and their respective surface areas, Applicants argue that “the Examiner appears to have mistakenly described Sangwan as teaching all of the crystalline forms as having a certain SA, particle size, and shape.”  The Examiner respectfully disagrees, in that the logical structure of the rejection is based on modifications of the teachings of the primary reference, Sangwan WO '249, as those modifications would be informed by the teachings of the secondary references.  Thus, the rejection relies on the teachings of Beylin ‘037 to the extent that thy are directed to crystalline polymorph form A of palbociclib, as combined with the teachings of the primary reference.  Although Beylin ‘037 is silent as to crystal shape, or surface area of the crystals, the rejection relies on the reference solely for the substitution of polymorph A, for the palbociclib of Sangwan WO ‘249, with the presumption that one of ordinary skill in the art would utilize polymorph A, prepared as to produce crystals consistent with the teachings of the primary reference (see p. 13, ll. 1 – 9 (surface area) and FIG. 20 (needle-shaped crystals).
Applicants also argue that Beylin ‘037 is directed only to salts of palbociclib (see also ¶7 of the Martinez Declaration).  Although the above rejection acknowledges that the reference discloses disadvantages arising from use of the free base form of palbociclib, such as poor water solubility and low bioavailability (see ¶[0013]), the reference further discloses that the free base form of the drug exhibits less than a 2% change in mass when exposed to humidity levels ranging from 10% RH to 90% RH at 25° C (see ¶[0067]), thus providing sufficient motivation to use the free base form of palbociclib.
	Applicants also argue that “the Applicant found that the claimed high SA, needle-shaped
Form A crystals in granule form successfully mitigated the handling difficulties while still providing good dissolution, equivalent to the commercial Palbociclib product.”  However, the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this regard, Applicants are reminded that the invention as claimed is directed to a composition of matter, and that, as a consequence, the reasons for combining the teachings of cited references, are not necessarily controlling to the patentability of the compositions, as claimed.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With respect to claims 11 and 14, and claims dependent therefrom, Applicants argue that “[t]he Examiner can ‘overlook’ the claimed process steps in a product-by-process claim, but only to the extent the Examiner can make a prima facie case of an equivalent product being made by another process.”  The Examiner respectfully disagrees.  In claims directed to a composition of matter, the pertinent inquiry with respect to patentability deals solely with the structure and/or compositional features of the claimed composition.  Process steps relating to the process of preparing the composition are entitled to consideration only if Applicants can establish that the process limitations result in differences in the compositions of the invention.  See MPEP § 2113 I. – II.
Applicant go on to argue that none of the cited references disclose crospovidone as the preferred binder.  However, as set forth in the above rejection, Ibrahim ‘100 teaches that the disclosed compositions comprise sodium starch glycolate or crospovidone, at from about 1 to about 25% wgt (see ¶[0094]).
Finally, Applicants argue that the cited art does not teach capsule dosage forms.  However, Beylin ‘037 specifically discloses capsules containing particulates, liquids, or powders (see ¶[0084]), thus reading on the limitation in question.
Consequently, based on the above discussion, Applicants’ arguments are unpersuasive, and claims 1 – 20 stand rejected pursuant to 35 U.S.C. § 103.

NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619